COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judge Coleman and Senior Judge Cole
Argued at Richmond, Virginia


CHARLES J. PERRY
                                           MEMORANDUM OPINION *
v.          Record No. 0237-95-2         BY JUDGE MARVIN F. COLE
                                              JULY 9, 1996
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                         William R. Shelton, Judge
               John J. Trexler (Beddow, Marley, Burgess &
               Associates, on brief), for appellant.

               Eugene Murphy, Assistant Attorney General
               (James S. Gilmore, III, Attorney General, on
               brief), for appellee.



        On appeal from his convictions of robbery, abduction and

assault, Charles J. Perry contends that the evidence was

insufficient to sustain the convictions.       We disagree and affirm

the trial court.

        In November, 1993, Larry Bonner, the victim, was arrested

and incarcerated in Petersburg.       He was released on bond, with

Perry acting as his bondsman.       Earl Fields co-signed as a

guarantor on Bonner's bond.        Bonner agreed to pay Perry's fee in

bi-weekly installments, which he failed to do on a regular basis.

        On April 30, 1994, Bonner still owed Perry money on the

bond.       Fields saw Bonner at a nightclub in Petersburg and asked

        *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Bonner whether he had any money.    Bonner responded that he did

not.    After calling Perry, Fields handcuffed Bonner and

transported him to Perry's house.

        Bonner testified that when he arrived at Perry's house,

Perry struck him in the face several times and asked whether he

had any money.    Then, Perry and Fields both struck and kicked

Bonner.    Bonner testified, "Fields took my gold tooth out with

the pliers.    Perry busted my eardrum, with his hands . . . ."

The gold "tooth" was a gold crown that was removed from Bonner's

front tooth.
        Bonner stated he was then handcuffed to Perry's garage door

from about 1:30 a.m. until 8:00 a.m., when Fields took Bonner to

the Petersburg jail.

        Bonner testified that, as a result of the incident, his eyes

were swollen, the skin was broken on his wrists from the

handcuffs, his ribs were sore, and his nose was bleeding.       He

also said they "messed [his] teeth up."      Henry Stewart, a

doctor's assistant at the jail, testified that, when Bonner

arrived at the jail, he had abrasions and swelling below both

eyes.    He had a red mark around both wrists, and one hand was

swollen.    Stewart said Bonner complained of tenderness on his

right side, soreness in his neck, and a swollen left cheek.

        Perry testified that he instructed Fields to bring Bonner to

his house on April 30, 1994, and that, when they arrived,

Bonner's eyes were puffy and red.       Perry said he could not return




                                  -2-
Bonner to jail without a bailpiece, and the bailpiece forms were




                               -3-
at his office and at his house.     He denied he abused Bonner and

said he did not see Fields abuse Bonner.     Perry denied Bonner was

handcuffed to a doorknob, stating that he has no garage or tool

shed.    Perry testified that the sergeant at the Petersburg jail

told him not to bring Bonner in until after 7:30 a.m. because the

jail was busy.

                              I.   Robbery

        "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."      Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).     The elements of

robbery are "[1] the taking, with the intent to steal, [2] of the

personal property of another, [3] from his person or in his

presence, [4] against his will, by violence or intimidation."

Jordan v. Commonwealth, 2 Va. App. 590, 595, 347 S.E.2d 152, 155

(1986).
                  A principal in the second degree is a
             person who is present, aiding and abetting,
             by helping some way in the commission of the
             crime. Presence or consent alone is not
             sufficient to constitute aiding and abetting.
              It must be shown that the defendant intended
             his words, gestures, signals or actions to in
             some way encourage, advise, or urge, or in
             some way help the person committing the crime
             to commit it.

Ramsey v. Commonwealth, 2 Va. App. 265, 269, 343 S.E.2d 465, 468

(1986).

        Perry instructed Fields to bring Bonner to Perry's house on

April 30, 1994.    Bonner arrived at Perry's house in handcuffs.



                                   -4-
Bonner testified that, upon his arrival, Perry struck him in the

face several times and asked if he had any money.    Bonner stated

 that both Perry and Fields beat and kicked him, and that Perry

"busted his eardrum with his hands."    Bonner also testified that

"Fields took my gold tooth out with the pliers."

     Although Perry testified that he did not harm or abuse

appellant, the fact finder believed the testimony of Bonner.

"The weight which should be given to evidence and whether the

testimony of a witness is credible are questions which the fact

finder must decide."   Bridgeman v. Commonwealth, 3 Va. App. 523,

528, 351 S.E.2d 598, 601 (1986).    Bonner's testimony was

competent and was not inherently incredible.    From his testimony,

the fact finder could have inferred beyond a reasonable doubt

that Fields extracted the gold crown in the quest to obtain

something of monetary value from Bonner.    The fact finder could

also have inferred beyond a reasonable doubt that Perry intended

his actions of beating and kicking Bonner to aid and encourage

Fields in removing the gold crown because it was removed during

the joint attack on Bonner.

     Moreover, the fact finder could have concluded that Fields

and Perry were acting in concert to obtain something of value

from Bonner.   As such, Perry is deemed to have shared Fields'

intent and is criminally responsible for Fields' acts as a

principal in the second degree.     See Riddick v. Commonwealth, 226
Va. 244, 248, 308 S.E.2d 117, 119 (1983).    Accordingly, Perry is



                                  -5-
equally responsible for Fields' removal of the gold crown.

     The evidence also supports a finding that the taking was

effected through the use of violence or intimidation.   From the

evidence of the beating of the handcuffed victim, and the use of

pliers to remove the gold crown from Bonner's mouth, the fact

finder could have found beyond a reasonable doubt that the

beating and the theft of the crown were "interdependent objects

of a common criminal design" to obtain something of monetary

value from Bonner.   See Yeatts v. Commonwealth, 242 Va. 121, 138,

410 S.E.2d 254, 265 (1991), cert. denied, 503 U.S. 946 (1992).

Thus, the violence and intimidation, through both the beating and

the forceful extraction of the gold crown, preceded or was

concomitant with the taking.    Therefore, the evidence was

sufficient to prove beyond a reasonable doubt that Perry

committed robbery.

                          II.   Abduction

     The evidence proved that Fields handcuffed Bonner while he

was in the nightclub, then transported him to Perry's house,

where he was beaten and handcuffed to the garage door for over

six hours before he was taken to jail.

     Code § 18.2-47 provides, in part:
          Any person, who, by force, intimidation or
          deception, and without legal justification or
          excuse, seizes, takes, transports, detains,
          or secretes the person of another, with the
          intent to deprive such other person of his
          personal liberty or to withhold or conceal
          him from any person, authority or institution
          lawfully entitled to his charge, shall be
          deemed guilty of "abduction."


                                 -6-
     Nothing in Code § 19.2-149 1 imparted legal justification to

beat Bonner and handcuff him for six hours to a door before

surrendering him to jail.   Although Perry denied that he abused

Bonner or handcuffed him to a door, the fact finder believed

Bonner's testimony.   See Bridgeman, 3 Va. App. at 528, 351 S.E.2d

at 601.   From this evidence, the fact finder could have found

beyond a reasonable doubt that Perry detained Bonner, by force,

without legal justification, and with the intent to deprive him

of his personal liberty.    Thus, the evidence was sufficient to

prove beyond a reasonable doubt that Perry committed abduction.
                            III.    Assault

     "Criminal assault . . . is 'any attempt or offer with force

or violence to do corporal hurt to another.'"      Martin v.

Commonwealth, 13 Va. App. 524, 527, 414 S.E.2d 401, 402 (1992)

(en banc) (citation omitted).      Bonner stated that Perry struck

him, kicked him, and "busted [his] eardrum with his hands."

Bonner also testified that, as a result of the conduct of Perry

and Fields, his eyes were swollen, his ribs were sore, his nose

bled, and his teeth were "messed up."     Henry Stewart's testimony

corroborated Bonner's testimony concerning Bonner's wounds.

     1
       Code § 19.2-149 provides, in pertinent part: "A surety on
a bond in a recognizance may at any time arrest his principal and
surrender him to the court before which the recognizance was
taken or before which such principal's appearance is required, or
to the sheriff, sergeant or jailer of the county or city wherein
the court before which such principal's appearance is required is
located . . . ."




                                   -7-
Although Perry testified that Bonner was injured before he

arrived at Perry's house, the fact finder believed the testimony

of Bonner concerning the beating.     See Bridgeman, 3 Va. App. at

528, 351 S.E.2d at 601.   From this evidence, the fact finder

could have found beyond a reasonable doubt that Perry was guilty

of assault.

     For the foregoing reasons, the judgment of the trial court

is affirmed.
                                                          Affirmed.




                                -8-